DETAILED ACTION
Claim Objections
1.	Claim 11 is objected to because of the following informalities:  Claim 11 recites “a bearing the extends radially” (Line 6), which is improper syntax.  The Examiner suggests changing “the” to –that--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a circumferential groove extends within a thickness of a wall of the housing and is divided into multiple sections by the axial recess” (Lines 4-5).  It is unclear what feature the claimed “circumferential groove” refers to and how it is divided by axial recess (100).
Claim 11 recites “the threaded drive system includes a bearing the extends radially from (a) a radially exterior section of the bearing which is axially held within the circumferential groove” (Lines 6-7).  These limitations are recursive, requiring the bearing to extend from itself.  It is unclear what the claim requires.
Claim 11 recites “the circumferential groove of the housing thereby axially fixing the spindle nut relative to the housing via the bearing with the spindle nut being rotatable relative to the housing” (Lines 12-14).  As depicted in the drawings, the spindle nut (2) is supported by the spur gear (3) and the spindle (4).  It is unclear how the circumferential groove of the housing axially fixes the spindle nut as claimed.
Claim 11 recites “while the axial recess rotationally fixes the spindle relative to the housing with the spindle being axially translatable relative to the housing” (Lines 14-15).  As depicted in the drawings, the spindle (4) is supported by the spindle nut (2) and the bearing system (6).  It is unclear how the axial recess rotationally fixed the spindle as claimed.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprocq et al (DE 102016209670).
As per claim 1, Sprocq et al discloses an electromechanical brake pressure generator (Abstract) for a hydraulic braking system of a vehicle, comprising: 
at least one threaded drive system (Abstract) that is configured to convert a drive-side rotary motion into a translatory motion and that includes: 
a spindle nut (32) which is rotatable via an electric motor (20); 
a spindle (31) which cooperates with a thread (33) of the spindle nut so that the spindle is axially displaced with a rotation of the spindle nut; 
a hydraulic piston (12) of a piston/cylinder unit (10), the piston/cylinder unit being actuatable by the threaded drive system for hydraulic brake pressure generation (Abstract); 
a housing (10) of the piston/cylinder unit which at least partially surrounds the spindle, the spindle nut, and the hydraulic piston; and 
an anti-twist protection (123) via which the spindle is secured against twisting during the rotation of the spindle nut; 
wherein: at least a portion of the spindle nut is arranged radially between at least a portion of the hydraulic piston and at least a portion of the spindle (32, 12, 31, Figure); and 
the anti-twist protection includes a torque support (123) which is part of the hydraulic piston, is arranged at an axial position occupied by the spindle nut (123, Figure), and engages in an axial recess (13; [0026]) of the housing, the recess forming a sliding surface for the torque support of the hydraulic piston (Abstract; Figure).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprocq et al (DE 102016209670).
As per claim 2, Sprocq et al discloses the electromechanical brake pressure generator as recited in claim 1, wherein the sliding surface is continuous and seamless in an axial direction (13), but does not disclose wherein the housing is formed of at least two housing parts.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grooved cylinder housing of Sprocq et al by forming it as multiple connected parts in order to reduce the complexity of manufacturing, as there is no functional difference between a monolithic body and one formed from multiple fixed parts (See MPEP 2144.04(V)(B)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder housing of Sprocq et al by ensuring that the groove extends across the housing parts in order to ensure the smoothness of the slot, as there is no functional difference between a monolithic body and one formed from multiple fixed parts (See MPEP 2144.04(V)(B)).
9.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprocq et al (DE 102016209670) in view of Platzer et al (US 2013/0327606).
As per claim 3, Sprocq et al discloses the electromechanical brake pressure generator as recited in claim 1, but does not disclose a contact shoe.
Platzer et al discloses a brake wherein a contact shoe (26) via which the torque support rest against the sliding surface is situated at the torque support in a contact area with the sliding surface, the contact shoe being made of a material different from the hydraulic piston ([0023]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cams of Sprocq et al by coating them with Teflon as taught by Platzer et al in order to reduce sliding friction.
	As per claim 4, Sprocq et al and Platzer et al disclose the electromechanical brake pressure generator as recited in claim 3.  Platzer et al further discloses wherein the contact shoe is made of a plastic material ([0023]).
10.	Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprocq et al (DE 102016209670) in view of Leiber et al (US 2015/0076972).
As per claim 5, Sprocq et al discloses the electromechanical brake pressure generator as recited in claim 1, wherein a bearing (112) for the spindle nut is attached in an axial direction, but does not disclose a caulking.  
Leiber et al discloses a bearing arrangement wherein a caulking (142; [0083]) is formed at an axially outer end of the housing, so that a bearing (59) for the spindle nut is attached in an axial direction between the caulking and a housing projection (46).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder housing of Sprocq et al by using a bearing retained with a caulked portion as taught by Leiber et al in order to better retain the bearing.
As per claim 11, Sprocq et al discloses the electromechanical brake pressure generator as recited claim 1, wherein:
the spindle nut includes a radially outwardly extending projection (34);
a circumferential groove (13) extends within a thickness of a wall of the housing and is divided into multiple sections (13) by the axial recess;
the threaded drive system includes a bearing (112) the [sic] extends radially from (a) a radially exterior section (112) of the bearing which is axially held within the circumferential groove, thereby axially fixing the bearing relative to the housing, to (b) a radially interior section (112), which is not within the groove; and
the radially interior section of the bearing is axially held between (a) a surface and (b) the radially outwardly extending projection of the spindle nut (34), the circumferential groove of the housing thereby axially fixing the spindle nut relative to the housing via the bearing with the spindle nut being rotatable relative to the housing (32), while the axial recess rotationally fixes the spindle relative to the housing with the spindle being axially translatable relative to the housing (31).  Sprocq et al does not disclose a drive wheel and wherein the spindle nut includes a radially outwardly extending projection.
Leiber et al discloses a bearing arrangement wherein:
the spindle nut includes a radially outwardly extending projection (57);
a circumferential groove (46) extends within a thickness of a wall of the housing and is divided into multiple sections (46) by the axial recess;
the threaded drive system includes a bearing (50) the extends radially from (a) a radially exterior section (50) of the bearing which is axially held within the circumferential groove, thereby axially fixing the bearing relative to the housing, to (b) a radially interior section (50), which is not within the groove; and
the radially interior section of the bearing is axially held between (a) a surface of a drive wheel (44) that is rotationally fixed relative to the spindle nut and (b) the radially outwardly extending projection of the spindle nut (57), the circumferential groove of the housing thereby axially fixing the spindle nut relative to the housing via the bearing with the spindle nut being rotatable relative to the housing (48), while the axial recess rotationally fixes the spindle relative to the housing with the spindle being axially translatable relative to the housing (122).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder housing of Sprocq et al by using a bearing retained with a caulked portion as taught by Leiber et al in order to better retain the bearing.
11.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprocq et al (DE 102016209670) in view of Bourlon et al (FR 3047787).
As per claim 6, Sprocq et al discloses the electromechanical brake pressure generator as recited in claim 1, but does not disclose wherein a radially outer end of the recess includes a rounding.
Bourlon et al discloses brakes wherein a radially outer end of the recess includes a rounding (26, Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the groove of Sprocq et al by forming it with filleted corners as taught by Bourlon et al in order to improve operational tolerance.
12.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprocq et al (DE 102016209670) in view of Kingston et al (US 6,230,492).
As per claim 10, Sprocq et al discloses a fluid braking system ([0001]); and 
an electromechanical brake pressure generator (Abstract) for the hydraulic braking system, the electromechanical brake pressure generator including 
at least one threaded drive system (Abstract) (a) that is configured to convert a drive-side rotary motion into a translatory motion and 
(b) that includes: 
a spindle nut (32) which is rotatable via an electric motor (20); 
a spindle (31) which cooperates with a thread (33) of the spindle nut so that the spindle is axially displaced with a rotation of the spindle nut; 
a hydraulic piston (12) of a piston/cylinder unit (10), the piston/cylinder unit being actuatable by the threaded drive system for hydraulic brake pressure generation (Abstract);
a housing (10) of the piston/cylinder unit which at least partially surrounds the spindle, the spindle nut and the hydraulic piston; and 
an anti-twist protection (123) via which the spindle is secured against twisting during the rotation of the spindle nut;
wherein: at least a portion of the spindle nut is arranged radially between at least a portion of the hydraulic piston and at least a portion of the spindle (32, 12, 31, Figure); and
the anti-twist protection includes a torque support (123) which is part of the hydraulic piston, is arranged at an axial position occupied by the spindle nut (123, Figure), and engages in an axial recess (13; [0026]) of the housing, the recess forming a sliding surface for the torque support of the hydraulic piston (Abstract; Figure).  Sprocq et al does not disclose a vehicle or hydraulic fluid.
Kingston et al discloses a vehicle (Abstract), comprising: a hydraulic braking system (Abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Sprocq et al by using it in a vehicle as taught by Kingston et al in order to provide vehicle braking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Sprocq et al by using hydraulic fluid as brake fluid as taught by Kingston et al in order to provide effective braking.
Response to Arguments
13.	Applicant’s arguments with respect to claim(s) 1-6, 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Weh et al (US 2018/0345934), Actuator.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/           Examiner, Art Unit 3657